435 F.2d 1305
Nick ESTERS, Plaintiff-Appellant,v.Louis S. NELSON, Warden, San Quentin Prison, Defendants-Appellees.
No. 26053.
United States Court of Appeals, Ninth Circuit.
Jan. 22, 1971.

Appeal from the United States District Court for the Northern District of California; William T. Sweigert, Judge.
Nick Esters, in pro. per.
Thomas C. Lynch, Cal.  Atty. Gen., Derald E. Granberg, Louise H. Renn, Deputy Attys.  Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The district court order denying habeas corpus relief is affirmed.


2
We find the petition for relief and the appeal legally frivolous.